NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 18 February 2022 and subsequent interview with applicant 08 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 19 are pending and examined.
Claims 14-18 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Topolosky on 08 April 2022.

The application has been amended as follows: 

	Below is a reproduction of claim language submitted 18 February 2022, subject to the examiner’s amendment.  For clarity of the record, several claims in the response dated 18 February 2022, have language enclosed between single or double brackets as opposed to strikethrough.  Any language between single brackets, [ ], or double brackets, [[ ]], is considered to be deleted.

	Claim 1, lines 12 and following: amend to read, 
“(i) a first member for the first mounting bracket for wrapping about [[a]] the rear face of the existing shower curtain rod at the first end of the existing shower curtain rod; 
(ii) a second member for the first mounting bracket for wrapping about [[a]] the front face of the existing shower curtain rod at the first end of the existing shower curtain rod;”

Claim 6: amend to read, “The retractable shower curtain kit of claim 4, which further includes one or more clips for adhesively securing to a lower wall of the bathtub to the bathtub- shower combination for temporarily locking to at least one of the track extension pieces at a first and/or a second end of the curtain bottom stiffener when the retractable roller shower curtain is fully extended for use.”

Claim 13: amend to read, “The retractable shower curtain kit of claim 10 wherein the curtain bottom stiffener component includes track extension pieces at [[both]] opposed ends of the curtain bottom stiffener component and the tub frame surround system further includes one or more clips for temporarily locking to the track extension pieces at one [[end]] of the opposed ends of the curtain bottom stiffener component or both of the opposed ends of the curtain bottom stiffener when the retractable 7roller shower curtain is fully extended for use, said locking clips being adhered to: a lower interior surface of the first sidewall frame component, a lower interior surface of the second sidewall frame component or a lower interior surface to both the first and second sidewall frame components.”

	With the above amendments, the following is the final status of the claims:
Claims 1-13 and 19 are allowed; and 
Claims 14-18 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649